DETAILED ACTION
This is a first office action in response to application No. 17/221,651 filed on 04/02/2021, in which claims 1 - 13 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1 - 3, 7 and 10 - 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae et al. “JP 2014215334A” in view of Nakamura et al. “US 2015/0310756”. 
Re-claim 1, Sanae teaches a digital input device (fig. 1; and par. [0025] a terminal device 3 displays an electronic textbook and an electronic note on a display 4) comprising: 
a sensor (fig. 3; 44) which, in operation, detects an electronic pen (fig. 1; 1) and outputs coordinates according to a position pointed by the electronic pen; (fig. 1; 1) 
a display device (fig. 1; 3) disposed on a side of the sensor; (fig. 3; 44) 
at least one operation button; (fig. 1; 50)  
at least one processor; (fig. 6; 34) and
at least one storage device (fig. 6 and par. [0056] the storage means 35 is composed of a memory such as a ROM or a RAM) storing at least one program that, when executed by the at least one processor, (fig. 6; 34) causes the digital input device to: (par. [0049])
display, (fig. 1; 4 and A11) on the display device, (fig. 1; 3) a predetermined template according to a format indicated by template data and inputted information according to the position pointed by the electronic pen (fig. 1; 1) and received via the sensor; (par. [0050])
provide timepoint information at each of a plurality of timepoints; (par. [0055])
generate a plurality of pieces of time-series data based on the timepoint information provided at each of the timepoints, each of the pieces of the time-series data including: a timepoint value indicated by the timepoint information, coordinate values indicated by the coordinates output from the sensor, (pars. [0038-0039 and 0079] – [0080])
a writing pressure value indicated by information received from the electronic pen, the writing pressure value indicating a pressure applied to the electronic pen in response to determining that the information indicates that the pressure is applied to the electronic pen, and the writing pressure value indicating that no pressure is applied to the electronic pen in response to determining that the information indicates that no pressure is applied to the electronic pen, (pars. [0059] – [0060]) and 
a button status value indicating a state of the at least one operation button; (fig. 1; 50) and 
Sanae does not explicitly teach store answer information and correction information in association with the template data indicating the format of the template, the answer information being different from the correction information, the answer information including the pieces of the time-series data in which the button status value has a first value, and the correction information including the pieces of the time-series data in which the button status value has a second value that is different from the first value.
However, Nakamura teaches store answer information and correction information in association with the template data indicating the format of the template, the answer information being different from the correction information, the answer information including the pieces of the time-series data in which the button status value has a first value, and the correction information including the pieces of the time-series data in which the button status value has a second value that is different from the first value. (pars. [0224] - [0225], [0279] – [0280] and [0480] – [0482])
It would have been obvious to one of ordinary skill in the art before the effecting filing date to modify the invention of Sanae with the teachings of Nakamura to improve learning instructions in the school. (par. [403])
Re-claim 2, Sanae teaches wherein the at least one processor (fig. 6; 34) includes a first display processor programmed to display the predetermined template on the display device and a second display processor programmed to display, on the display device, the inputted information according to the position pointed by the electronic pen (fig. 1; 1) and received via the sensor (fig. 6; 44). (pars. [0049] - [0050])
Re-claim 3, Sanae teaches wherein: the template includes a plurality of pages, and the at least one program, when executed by the at least one processor, causes the digital input device to collectively store each page of the template in association with the time-series data corresponding to the page. (pars. [0061] - [0063])
Re-claim 7, Sanae teaches wherein: the at least one operation button is a back button to return to a last input state, and the at least one processor, when the back button is depressed, erases an input image according to an inputting operation performed immediately before the back button is depressed. (pars. [0075] - [0076])
Re-claim 10, Sanae teaches wherein: the at least one storage device stores the answer information and correction information in association with the template data indicating the format of the template. (fig. 6 and par. [0056] the storage means 35 is composed of a memory such as a ROM or a RAM…)
Re-claim 11, Sanae in view of Nakamura teaches all the limitation of claim 1, Nakamura teaches a receiver which, in operation, receives the template data indicating the format of the template, wherein the at least one storage device stores the template data indicating the format of the template received by the receiver. (pars. [0148] and [0153]) 
Re-claim 12, Sanae in view of Nakamura teaches all the limitation of claim 1, Nakamura teaches a transmitter which, in operation, transmits the answer information and correction information stored in association with the template data indicating the format of the template to an intended partner. (pars. [0224] - [0225])
Re-claim 13, Sanae in view of Nakamura teaches all the limitation of claim 1, Nakamura teaches wherein the at least one storage device includes a first storage device that stores the answer information and correction information in association with the template data indicating the format of the template, (pars. [0224] - [0225]) and that is incapable of rewriting data stored therein, and is configured to be detachable relative to the digital input device. (par. [0473])


4.	Claims 4 and 8 - 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae “JP 2014215334A” in view of Nakamura “US 2015/0310756” and further in view of Tsuji “JP 2015049306A”.  
Re-claim 4, Sanae in view of Nakamura teaches all the limitation of claim 1 but Sanae and Nakamura do not explicitly teach wherein: the predetermined template has an answer sheet format for receiving answers to an examination, and the digital input device functions as a digital answer sheet preparation device. 
However, Tsuji teaches wherein: the predetermined template has an answer sheet format for receiving answers to an examination, and the digital input device functions as a digital answer sheet preparation device. (par. [0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Tsuji to provide a learning support system capable of improving learning efficiency and learning effect. (Tsuji, par. [0009])
Re-claim 8, Sanae and Nakamura do not explicitly teach wherein: the at least one operation button includes two operation buttons, the two operation buttons are back buttons, a desired one of back buttons is operated when returning to a last input state is desired, and the back buttons are arranged on opposite sides of the display device, (However, a person of ordinary skill in the art would have found obvious to have two or more operation back buttons as a matter of design choice to obtain desired result.)
Sanae further teaches the at least one processor, when the desired one of the back buttons is depressed, erases an input image according to an inputting operation performed immediately before the desired one of the back buttons is depressed. (pars. [0075] - [0076])
Re-claim 9, Sanae and Nakamura teaches all the limitation of claim 1 but Sanae and Nakamura do not explicitly teach wherein: the template has an answer sheet format including questions, and the at least one processor, in operation, displays the answer sheet format, which includes the questions, as the template on the display device.
However, Tsuji teaches wherein: the template has an answer sheet format including questions, and the at least one processor, in operation, displays the answer sheet format, which includes the questions, as the template on the display device. (fig. 6 and par. [0056])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Tsuji to provide a learning support system capable of improving learning efficiency and learning effect. (Tsuji, par. [0009])
5.	Claims 5 - 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sanae “JP 2014215334A” in view of Nakamura “US 2015/0310756” and further in view of Yoshida “US 2006/0154559”. 
Re-claim 5, Sanae in view of Nakamura teaches all the limitations of claim 1, Sanae does not explicitly teach wherein: the at least one operation button is an eraser button that is operated when an input is made to erase the inputted information, and
the at least one processor is programmed to regard, as an erasing operation for the inputted information, an operation to the template by the electronic pen while the eraser button is depressed, and to erase the displayed information in a range of the operation by the electronic pen. 
However, Yoshida teaches wherein: the at least one operation button is an eraser button that is operated when an input is made to erase the inputted information, (par. [0439]) and 
the at least one processor is programmed to regard, as an erasing operation for the inputted information, an operation to the template by the electronic pen while the eraser button is depressed, and to erase the displayed information in a range of the operation by the electronic pen. (pars. [0436] - [0439])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Yoshida to reduce burden in inputting. (Yoshida)
Re-claim 6, Sanae in view of Nakamura teaches all the limitations of claim 1 but Sanae and Nakamura do not explicitly teach wherein: the at least one operation button, the two operation buttons are eraser buttons, a desired one of the eraser buttons is operated when an input is made to erase the inputted information, and the eraser buttons are arranged on opposite sides of the display device, and 
the at least one processor, in operation, regards, as an erasing operation for the inputted information, an operation to the template by the electronic pen while the desired one of the eraser buttons is depressed, and erases the displayed information in a range of the operation by the electronic pen. 
However, Yoshida teaches wherein: the at least one operation button, a desired one of the eraser buttons is operated when an input is made to erase the inputted information, and the eraser buttons are arranged on opposite sides of the display device, (par. [0439]) and 
the at least one processor, in operation, regards, as an erasing operation for the inputted information, an operation to the template by the electronic pen while the desired one of the eraser buttons is depressed, and erases the displayed information in a range of the operation by the electronic pen. (pars. [0436] - [0439])
It would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the invention of the combination with the teachings of Yoshida to reduce burden in inputting. (Yoshida)
Sanae, Nakamura and Yoshida do not explicitly teach the at least one operation button includes two operation buttons, the two operation buttons are eraser buttons, (However, a person of ordinary skill in the art would have found obvious to have two or more operation eraser buttons as a matter of design choice to obtain desired result.)
Contact Information
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sosina Abebe whose telephone number is (571) 270-7929.  The examiner can normally be reached on Mon-Friday from 9:00-5:30 If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Temesghen Ghebretinsae can be reached on (571) 272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/S.A/Examiner, Art Unit 2626                                                                                                                                                                                                        

/TEMESGHEN GHEBRETINSAE/Supervisory Patent Examiner, Art Unit 2626                                                                                                                                                                                                        8/2/2022R